[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MOTION TO STRIKE # 107
This is a two count complaint sounding in negligence and recklessness arising out of an injury sustained in an adult baseball game. The plaintiff either on the base — path or moving out of the base path between first and second was struck by the ball thrown by the second-baseman, the defendant. The defendant moves to strike the first count of the complaint sounding in negligence.
The plaintiff argues that the court should draw a distinction between contact and non-contact sports, and in support of his CT Page 2853 argument cites a Superior Court case Cahill v. Carella43 Conn. Sup. 168 (1994) in which the court said that softball was not a contact sport and therefore a claim for negligence could be made. This case predates the Supreme Court's decision of Jaworski v. Kiernan 241 Conn. 399 (1997) in which the court held that a players injury in a soccer game was not compensable on a negligence theory. The plaintiff argues that the holding in Jaworski applies only to injuries arising from "team contact sports" and that softball is not a contact sport.
If the Jaworski holding is confined to team contact sports as plaintiff suggests there is no question in the mind of this court that even softball is a contact sport regardless of the particular or peculiar rules of the game in which the parties to this action participated. A game where a ball is thrown, even at a slow speed, toward a batter so that it will be hit and, if possible, caught by fielders poses risk of injury. The injury can arise from a batter being hit, a runner being struck, a fielder misjudging the trajectory of a hit or thrown ball. Even professional players are injured by such unintentional mistakes. Indeed such occurrences are recorded in official statistics called "errors." Baseball is a contact sport.
In addition, the defendant points to the language in Jaworski where Chief Justice Callahan said "If simple negligence were adopted as the standard of care, every punter with whom contact is made, every midfielder high sticked, every basketball player fouled, every batter struck by a pitch, and every hockey player tripped would have the ingredients for a lawsuit if injury resulted."(emphasis added) Id pg. 410. I don't think it can be said that softball is less of a contact sport than hardball. Both sports involve throwing and hitting a baseball. In any event, the court agrees that Jaworski is precedent in this case and this court must follow its ruling. The court will grant the Motion to Strike the first count of the complaint.
PELLEGRINO, J.